Citation Nr: 1722035	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-48 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a right hip disability secondary to a service-connected right knee disability.

5.  Entitlement to service connection for a left hip disability secondary to a service-connected right knee disability.

6.  Entitlement to service connection for a left knee disability secondary to a service-connected right knee disability.

7.  Entitlement to an increased rating for a right knee disability characterized as residuals of internal derangement resulting in total right knee replacement, rated as 30 percent disabling for the period prior to October 13, 2015, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran initiated an appeal concerning the issue of entitlement to service connection for a respiratory disorder, diagnosed as COPD, which was denied by the RO in a July 2011 rating decision.  However, following issuance of a January 2016 statement of the case (SOC), the Veteran failed to file a timely VA Form 9, thereby perfecting his appeal as to that issue.  On the contrary, the Veteran's VA Form 9 was received in June 2016, more than 60 days after issuance of the January 2016 SOC, and more than one year after issuance of the appealed July 2011 rating decision.  Thus, that issue is not before the Board.   

Additionally, concerning the right shoulder service connection and right knee increased rating claims on appeal, the Board observes that the Veteran filed separate claims for scarring related to those disabilities in June 2012, and was separately granted service connection for scars relating to those disabilities in unappealed rating decisions issued in December 2013 (right knee scar) and January 2016 (right shoulder scar).  As scarring relating to the right knee has been separated out, and as the Veteran acknowledged the scar to be separate from his right knee appeal in a January 2013 contact made in response to January 2013 correspondence regarding the right knee appeal, and did not otherwise disagree with the rating assigned in a March 2014 written statement submitted in response to the December 2013 rating decision, the Veteran's right knee scarring is not considered part of his right knee increased rating claim on appeal.  Furthermore, as the Veteran did not indicate that the grant of service connection for a right shoulder scar satisfied his right shoulder disability service connection claim, a claim for a right shoulder disability, other than scars, remains on appeal.

The issues of entitlement to an increased rating for the right knee, and service connection for the right shoulder, low back, bilateral hip, and left knee are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1972 rating decision that denied service connection for a right shoulder disability is final.

2.  Some of the evidence received since the February 1972 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.





CONCLUSION OF LAW
	
New and material evidence has been received to reopen the previously denied  claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a claim of entitlement to service connection for a right shoulder disability, which was initially denied by the RO in a February 1972 rating decision.  The Veteran was notified of that rating decision and his appellate rights, and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. 
§§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1972 rating decision included service treatment records, VA outpatient records, and a January 1972 VA examination.  The claim was denied because the RO found that there was no evidence of a right shoulder disability on examination.

Evidence added to the record since the February 1972 rating decision consists of additional post-service treatment records, the Veteran's lay statements, and VA examination reports.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses the reason for the prior denial.  Specifically, a VA examination report, some of the additional treatment records, as well as the Veteran's statements, document a current right shoulder disability.  As new and material evidence has been received, the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened; to that extent only the appeal is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the reopened claim and the remaining issues on appeal.

The Veteran has claimed entitlement to service connection for his low back, bilateral hip, and left knee disabilities all as secondary to his service-connected right knee disability.  While VA examinations and opinions concerning those issues were obtained in November and December 2015, the Board observes that the opinions are not entirely consistent with the evidence of record and did not address the Veteran's main contention.  Namely, that due to his total right knee replacement (TKA), he has a shorter right leg and that it is the leg length discrepancy that has caused or aggravated his low back, bilateral hip, and left knee disabilities.  

Indeed, VA medical records, including a September 1999 VA examination conducted post-right TKA, show that the Veteran walks with an antalgic or altered gait, favoring the right leg.  Notably, in August 1998 prior to the right TKA, the Veteran was noted to move his spine easily without pain, and he did not offer low back, left knee, or bilateral hip complaints at that time.  However, VA treatment notes dated after the August 1998 right TKA, show the Veteran to have a leg length discrepancy, to require a right heel lift, and to have low back, bilateral hip, and left knee complaints.  In April 2011, the Veteran was noted to have an altered gait due to his knee replacement, and in May 2011, it was noted that the Veteran's right knee replacement surgery left him with a right leg that is approximately 1/4 of an inch shorter than the left leg.  

What is more, in March 2009, it was noted that the Veteran exhibited right quadriceps, hamstring, and hip weakness that were "possibly contributing to a functional leg length difference which may be impacting low back and lower limb symptoms."  Then, in July 2009, it was specifically explained to the Veteran that with "lld [leg length discrepancy] and any limp may contribute to lbp and lateral hip pain."  In October 2010, the Veteran's pain was described as most likely related to repetitive stress through his joints and spine, but also "compensatory motions."  

The foregoing evidence certainly suggests a relationship between the Veteran's right TKA and his hip, low back, and left knee disabilities, and none of this evidence was addressed by the December 2015 VA examiner who simply found that there was "[i]nsufficient evidence of a nexus to the residuals of the R knee."  Based on the foregoing deficiencies, additional examinations and opinions are necessary that address secondary service connection with consideration of the evidence that the Veteran's right TKA resulted in a shortened right leg and thereby, an altered gait that is causing or contributing to low back, bilateral hip, and left knee problems.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Next, concerning the right knee increased rating claim, the Veteran was recently examined in October 2015.  However, despite evidence of pain with weight bearing, the examination did not address the necessary findings regarding weight-bearing and nonweight-bearing testing, or active motion and passive motion of the right knee joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, an additional VA examination addressing that condition is also needed.

On remand, updated VA treatment records should also be associated with the claims file on remand, and the Veteran should be given another opportunity to identify any relevant, outstanding private treatment records.

Finally, with respect to the Veteran's right shoulder service connection claim, the Board finds that, prior to deciding that claim, clarification is necessary as to whether the Veteran desires a hearing before the Board as to all of the issues on appeal.  In this regard, the Veteran's March 2010 statement that was accepted as a notice of disagreement was actually a VA Form 9 on which the Veteran expressly requested a Travel Board hearing at the Cleveland RO.  Then, following issuance of the November 2010 statement of the case, the Veteran submitted a VA Form 9 in December 2010 in which he affirmatively indicated that he does not want a Board hearing.  However, he did not expressly withdraw his prior Board hearing request, and on remand, the RO should request clarification as to whether the Veteran still desires a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any low back, bilateral hip, and left knee conditions.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  For any diagnosed low back, right hip, left hip, and left knee condition, state whether it is at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected right knee disability, including the leg length discrepancy resulting from a total knee replacement?  Please explain why or why not, specifically discussing the ongoing VA treatment notes, including those dated in July 2009 and October 2010, indicating that the Veteran's leg length discrepancy resulting in an altered gait, and compensatory motion, may have contributed to his low back, bilateral hip, and left leg pain.

(b) If any diagnosed low back, right hip, left hip, and left knee condition is not caused by his service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his service-connected right knee disability, including the leg length discrepancy resulting in an altered gait? Please explain why or why not, specifically discussing the ongoing VA treatment notes, including those dated in July 2009 and October 2010, indicating that the Veteran's leg length discrepancy resulting in an altered gait, and compensatory motion, may have contributed to his low back, bilateral hip, and left leg pain.

If you find that the Veteran's low back, right hip, left hip, or left knee condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, please expressly indicate this and state why that is so.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests and studies should be performed and the results reported in detail.

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right knee throughout the time period of the claim (since November 2008).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

4.  Ask the Veteran to clarify whether he would like a Board hearing and if so, which type.  If appropriate, schedule the Veteran for his requested Board hearing.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


